        Case 1:15-bk-15171-SDR          Doc 68   Filed 01/19/21    Entered 01/19/21 08:48:00       Desc
                                                  Page 1 of 6



                                   UNITED STATES BANKRUPTCY COURT
                                    EASTERN DISTRICT OF TENNESSEE
                                          SOUTHERN DIVISION

IN RE:                                                            Case No.: 15‐15171 SDR
WILLIAM KERRY WHITE                                               Chapter 13


                                   NOTICE OF FINAL CURE PAYMENT

According to Fed. Bankr. Rule 3002.1(f), the Trustee gives notice that the amount required to cure the
prepetition default in the below claim has been paid in full and the Debtor(s) have completed all payments
under the plan.

Part 1: MORTGAGE INFORMATION
 Creditor Name:                      US BANK TRUST NATIONAL ASSOCIATION


 Court Claim Number: 006           UCI: WFCMGE1515171TNE72754092
Last Four of Account Id Number:      5192
 Property Address, if available:     2415 SUNSET STRIP



Part 2: CURE AMOUNT
 a. Allowed prepetition arrearage:                                       $4260.20
 b. Prepetition arrearage paid by the Trustee:                           $4260.20
 c. Amount of postpetition fees, expenses and charges
       recoverable under FRBP 3002.1(c):                                 $0.00
 d. Amount of postpetition fees, expenses and charges
     recoverable under FRBP 3002.1(c) paid by the Trustee:               $0.00
 Total Disbursements by Trustee:                                         $72,118.21


Part 3: POST PETITION MORTGAGE PAYMENT
Mortgage is paid thru the Trustee conduit.

Current Monthly Mortgage Payment: $1,105.16

Next post-petition payment due: JANUARY 2021

To the extent that the Debtor is not current as of the date of this notice, the creditor should file
a response indicating same.


                       YOUR RESPONSE IS REQUIRED BY F.R.B.P Rule 3002.1(g)
         Case 1:15-bk-15171-SDR          Doc 68     Filed 01/19/21      Entered 01/19/21 08:48:00        Desc
                                                     Page 2 of 6

Under Bankruptcy Rule 3002.1(g), the creditor must file and serve on the debtor(s), their counsel, and the
trustee, within 21 days after service of this notice, a statement indicating whether the creditor agrees that the
debtor(s) have paid in full the amount required to cure the default and stating whether the debtor(s) have (i)
paid all outstanding postpetition fees, costs, and escrow amounts due, and (ii) consistent with §1322(b)(5) of
the Bankruptcy Code, are current on all postpetition payments as of the date of the response. Failure to file and
serve the statement may subject the creditor to further action of the court, including possible sanctions. To
assist in reconciling the claim, a history of payments made by the Trustee is attached to copies of this notice
sent to debtor(s) and creditor.

I certify that the information contained herein is true and correct to the best of my knowledge, information and
reasonable belief.

Dated: JANUARY 19, 2021                               Respectfully Submitted:

                                                      s/ Kara L. West, Trustee
                                                      Kara L. West (TN No. 25744)
                                                      Standing Chapter 13 Trustee
                                                      P.O. Box 511
                                                      Chattanooga, TN 37401
                                                      (423) 265-2261

                                          CERTIFICATE OF SERVICE

I hereby certify that on January 19, 2021 a copy of the Notice of Final Cure was served on those listed below as
indicated:

Via electronic noticing:

MARK T YOUNG & ASSOCIATES - ECF
US Trustee – ECF
Bankruptcy Court – ECF
WILSON & ASSOC PLLC – ECF

Via U.S. First Class mail, postage prepaid, to the following entities at the address listed:

Debtor: WILLIAM KERRY WHITE, 2415 SUNSET STRIP, , HIXSON, TN 37343
Creditor: US BANK TRUST NATIONAL ASSOCIATION, %SN SERVICING CORPORATION, 323 5TH STREET,
EUREKA, CA 95501-
Creditor Noticing Address:


                                                      s/ Kara L. West w/permission by DCS (45)
                                                      Chapter 13 Trustee
                                                      P.O. Box 511
                                                      Chattanooga, TN 37401-0511
                                                      (423) 265-2261
          Case 1:15-bk-15171-SDR          Doc 68   Filed 01/19/21        Entered 01/19/21 08:48:00       Desc
                                            Disbursements
                                                   Page 3 offor
                                                             6 Claim
Case: 15-15171           WILLIAM KERRY WHITE
          US BANK TRUST NATIONAL ASSOCIATION
                                                                                   Sequence: 24
          %SN SERVICING CORPORATION
                                                                                      Modify:
          323 5TH STREET
                                                                                  Filed Date: 3/15/2016 12:00:00AM
          EUREKA, CA 95501-
                                                                                  Hold Code:
Acct No: 5192/2415 SUNSET STRIP
          2415 SUNSET STRIP/BEG 12/2015 PER CONF PLAN

                                               Debt:    $67,858.01             Interest Paid:       $0.00
        Amt Sched: ###########                                                   Accrued Int:       $0.00
         Amt Due:    $1,105.16                 Paid:    $67,858.01              Balance Due:        $0.00

     name                            Type       Date           Check #      Principal    Interest        Total Reconciled
 0060       US BANK TRUST NATIONAL ASSOCIATION
        US BANK TRUST NATIONAL ASSOCIA       12/31/2020        2092466     $1,105.16       $0.00    $1,105.16
        US BANK TRUST NATIONAL ASSOCIA       11/30/2020        2088672     $1,105.16       $0.00    $1,105.16 12/31/2020
        US BANK TRUST NATIONAL ASSOCIA       10/31/2020        2084878     $1,243.49       $0.00    $1,243.49 11/30/2020
        US BANK TRUST NATIONAL ASSOCIA       09/30/2020        2080998     $1,243.49       $0.00    $1,243.49 11/02/2020
        US BANK TRUST NATIONAL ASSOCIA       08/31/2020        2077038     $1,243.49       $0.00    $1,243.49 09/29/2020
        US BANK TRUST NATIONAL ASSOCIA       07/31/2020        2073056     $1,243.49       $0.00    $1,243.49 09/02/2020
        US BANK TRUST NATIONAL ASSOCIA       06/30/2020        2069055     $1,243.49       $0.00    $1,243.49 07/30/2020
        SHELLPOINT MORTGAGE SERVICING        05/31/2020        2066878     $1,243.49       $0.00    $1,243.49 06/25/2020
        SHELLPOINT MORTGAGE SERVICING        04/30/2020        2062864     $1,180.30       $0.00    $1,180.30 06/22/2020
        SHELLPOINT MORTGAGE SERVICING        03/31/2020        2059116     $1,467.95       $0.00    $1,467.95 04/21/2020
        SHELLPOINT MORTGAGE SERVICING        02/29/2020        2055004       $892.65       $0.00      $892.65 03/19/2020
        SHELLPOINT MORTGAGE SERVICING V      02/13/2020        2050986 ($2,604.14)         $0.00    ($2,604.14) 02/13/2020
        SHELLPOINT MORTGAGE SERVICING M      02/13/2020        2051404     $2,604.14       $0.00    $2,604.14 02/20/2020
        SHELLPOINT MORTGAGE SERVICING        01/31/2020        2050986     $2,604.14       $0.00    $2,604.14 02/13/2020
        SHELLPOINT MORTGAGE SERVICING        11/30/2019        2042933       $936.76       $0.00      $936.76 01/06/2020
        SHELLPOINT MORTGAGE SERVICING        10/31/2019         2039041 $1,180.30          $0.00    $1,180.30 11/21/2019
        SHELLPOINT MORTGAGE SERVICING        09/30/2019         2034941 $1,180.30          $0.00    $1,180.30 10/24/2019
        SHELLPOINT MORTGAGE SERVICING        08/31/2019        2030938     $1,180.30       $0.00    $1,180.30 09/20/2019
        SHELLPOINT MORTGAGE SERVICING        07/31/2019         2026751 $1,180.30          $0.00    $1,180.30 08/20/2019
        SHELLPOINT MORTGAGE SERVICING        06/30/2019        2022562     $1,180.30       $0.00    $1,180.30 07/23/2019
        SHELLPOINT MORTGAGE SERVICING V      06/13/2019        2018400 ($1,180.30)         $0.00    ($1,180.30) 06/13/2019
        SHELLPOINT MORTGAGE SERVICING M      06/13/2019        2018938     $1,180.30       $0.00    $1,180.30 06/20/2019
        SHELLPOINT MORTGAGE SERVICING        05/31/2019        2018400     $1,180.30       $0.00    $1,180.30 06/13/2019
        SHELLPOINT MORTGAGE SERVICING        04/30/2019        2013966     $1,076.60       $0.00    $1,076.60 05/17/2019
        SHELLPOINT MORTGAGE SERVICING        03/31/2019         2009571 $1,076.60          $0.00    $1,076.60 04/24/2019
        SHELLPOINT MORTGAGE SERVICING        02/28/2019        2005418     $1,076.60       $0.00    $1,076.60 03/28/2019
        SHELLPOINT MORTGAGE SERVICING        01/31/2019        2001276     $1,076.60       $0.00    $1,076.60 02/20/2019
        SHELLPOINT MORTGAGE SERVICING        12/31/2018        1997227     $1,076.60       $0.00    $1,076.60 01/18/2019
        SHELLPOINT MORTGAGE SERVICING V      12/13/2018        1993156 ($2,577.39)         $0.00    ($2,577.39) 12/13/2018
        SHELLPOINT MORTGAGE SERVICING M      12/13/2018         1993681 $2,577.39          $0.00    $2,577.39 12/19/2018
        SHELLPOINT MORTGAGE SERVICING        11/30/2018        1993156     $2,577.39       $0.00    $2,577.39 12/13/2018
                                                                                                                        1
   Case 1:15-bk-15171-SDR       Doc 68   Filed 01/19/21   Entered 01/19/21 08:48:00       Desc
name                        Type     DatePage 4 ofCheck
                                                   6    #   Principal     Interest        Total Reconciled
 WELLS FARGO BANK NA         V     11/14/2018     1989539 ($1,258.60)       $0.00    ($1,258.60) 11/14/2018
WELLS FARGO BANK NA                10/31/2018      1989539   $1,258.60      $0.00    $1,258.60 11/14/2018
WELLS FARGO BANK NA                09/30/2018      1981070     $652.41      $0.00      $652.41 10/23/2018
WELLS FARGO BANK NA                08/31/2018      1976974   $1,500.79      $0.00    $1,500.79 09/19/2018
WELLS FARGO BANK NA                07/31/2018      1972608     $652.41      $0.00      $652.41 08/23/2018
WELLS FARGO BANK NA                06/30/2018      1968275   $1,076.60      $0.00    $1,076.60 07/24/2018
WELLS FARGO BANK NA                04/30/2018      1959482   $1,035.38      $0.00    $1,035.38 05/24/2018
WELLS FARGO BANK NA                03/31/2018      1954839   $1,038.76      $0.00    $1,038.76 04/24/2018
WELLS FARGO BANK NA                02/28/2018      1950085   $1,038.76      $0.00    $1,038.76 03/27/2018
WELLS FARGO BANK NA                01/31/2018      1945707   $1,107.72      $0.00    $1,107.72 02/23/2018
WELLS FARGO BANK NA                12/31/2017      1941069   $1,160.37      $0.00    $1,160.37 01/29/2018
WELLS FARGO BANK NA                11/30/2017      1936578    $848.19       $0.00      $848.19 12/21/2017
WELLS FARGO BANK NA                10/31/2017      1932028   $1,038.76      $0.00    $1,038.76 11/29/2017
WELLS FARGO BANK NA                09/30/2017      1927399   $1,038.76      $0.00    $1,038.76 10/23/2017
WELLS FARGO BANK NA                08/31/2017      1922755   $1,038.76      $0.00    $1,038.76 09/22/2017
WELLS FARGO BANK NA                07/31/2017      1918043   $1,038.76      $0.00    $1,038.76 08/31/2017
WELLS FARGO BANK NA                06/30/2017      1913357   $1,877.22      $0.00    $1,877.22 08/02/2017
WELLS FARGO BANK NA                05/31/2017      1908605    $597.45       $0.00      $597.45 06/22/2017
WELLS FARGO BANK NA                04/30/2017      1903652    $648.37       $0.00      $648.37 05/23/2017
WELLS FARGO BANK NA                03/31/2017      1898899   $1,042.14      $0.00    $1,042.14 05/03/2017
WELLS FARGO BANK NA                02/28/2017      1893891   $1,435.91      $0.00     $1,435.91 03/22/2017
WELLS FARGO BANK NA         V      02/14/2017      1889285    ($648.37)     $0.00     ($648.37) 02/14/2017
WELLS FARGO BANK NA         M      02/14/2017      1889412    $648.37       $0.00      $648.37 02/24/2017
WELLS FARGO BANK NA                01/31/2017      1889285    $648.37       $0.00      $648.37 02/14/2017
WELLS FARGO BANK NA                12/31/2016      1884535   $2,244.28      $0.00    $2,244.28 01/19/2017
WELLS FARGO BANK NA                11/30/2016      1879890   $1,293.06      $0.00    $1,293.06 12/22/2016
WELLS FARGO BANK NA                10/31/2016      1875155    $646.53       $0.00      $646.53 11/22/2016
WELLS FARGO BANK NA         V      10/16/2016      1870304 ($1,033.00)      $0.00    ($1,033.00) 10/16/2016
WELLS FARGO BANK NA         M      10/16/2016      1870450   $1,033.00      $0.00    $1,033.00 10/26/2016
WELLS FARGO BANK NA                09/30/2016      1870304   $1,033.00      $0.00    $1,033.00 10/16/2016
WELLS FARGO BANK NA         M      09/14/2016      1865596   $1,854.00      $0.00    $1,854.00 09/22/2016
WELLS FARGO BANK NA         V      09/14/2016      1865495 ($1,854.00)      $0.00    ($1,854.00) 09/14/2016
WELLS FARGO BANK NA                08/31/2016      1865495   $1,854.00      $0.00    $1,854.00 09/14/2016
WELLS FARGO BANK NA         M      08/12/2016      1860610   $1,245.00      $0.00    $1,245.00 08/24/2016
WELLS FARGO BANK NA         V      08/12/2016      1860605 ($1,245.00)      $0.00    ($1,245.00) 08/12/2016
WELLS FARGO BANK NA         V      08/11/2016      1860513 ($1,245.00)      $0.00    ($1,245.00) 08/11/2016
WELLS FARGO BANK NA         M      08/11/2016      1860605   $1,245.00      $0.00    $1,245.00 08/12/2016
WELLS FARGO BANK NA                07/31/2016      1860513   $1,245.00      $0.00    $1,245.00 08/11/2016
WELLS FARGO BANK NA                06/30/2016      1855683   $1,229.61      $0.00     $1,229.61 07/22/2016
WELLS FARGO BANK NA                05/31/2016      1850709   $1,346.83      $0.00    $1,346.83 06/22/2016
WELLS FARGO BANK NA                04/30/2016      1845609   $1,277.76      $0.00    $1,277.76 05/24/2016
WELLS FARGO BANK NA                03/31/2016      1840557   $3,376.80      $0.00    $3,376.80 04/19/2016


                                                                                                         2
         Case 1:15-bk-15171-SDR            Doc 68   Filed 01/19/21   Entered 01/19/21 08:48:00     Desc
   name                             Type        DatePage 5 ofCheck
                                                              6    #    Principal    Interest     Total Reconciled
                                                          Sub-totals: $67,858.01       $0.00 $67,858.01

0061       SHELLPOINT MORTGAGE SERVICING
       SHELLPOINT MORTGAGE SERVICING          01/31/2019      2001276     $80.20      $0.00      $80.20 02/20/2019
       SHELLPOINT MORTGAGE SERVICING          12/31/2018      1997227    $110.00      $0.00     $110.00 01/18/2019
       SHELLPOINT MORTGAGE SERVICING V        12/13/2018      1993156   ($263.34)     $0.00    ($263.34) 12/13/2018
       SHELLPOINT MORTGAGE SERVICING M        12/13/2018      1993681    $263.34      $0.00     $263.34 12/19/2018
       SHELLPOINT MORTGAGE SERVICING          11/30/2018      1993156    $263.34      $0.00     $263.34 12/13/2018
       WELLS FARGO BANK NA             V      11/14/2018      1989539    ($143.59)    $0.00    ($143.59) 11/14/2018
       WELLS FARGO BANK NA                    10/31/2018      1989539    $143.59      $0.00     $143.59 11/14/2018
       WELLS FARGO BANK NA                    09/30/2018      1981070     $66.66      $0.00      $66.66 10/23/2018
       WELLS FARGO BANK NA                    08/31/2018      1976974    $153.34      $0.00     $153.34 09/19/2018
       WELLS FARGO BANK NA                    07/31/2018      1972608     $66.66      $0.00      $66.66 08/23/2018
       WELLS FARGO BANK NA                    06/30/2018      1968275    $110.00      $0.00     $110.00 07/24/2018
       WELLS FARGO BANK NA                    05/31/2018      1963955    $110.00      $0.00     $110.00 06/21/2018
       WELLS FARGO BANK NA                    04/30/2018      1959482    $110.00      $0.00     $110.00 05/24/2018
       WELLS FARGO BANK NA                    03/31/2018      1954839    $110.00      $0.00     $110.00 04/24/2018
       WELLS FARGO BANK NA                    02/28/2018      1950085    $110.00      $0.00     $110.00 03/27/2018
       WELLS FARGO BANK NA                    01/31/2018      1945707    $117.30      $0.00     $117.30 02/23/2018
       WELLS FARGO BANK NA                    12/31/2017      1941069    $122.88      $0.00     $122.88 01/29/2018
       WELLS FARGO BANK NA                    11/30/2017      1936578     $89.82      $0.00      $89.82 12/21/2017
       WELLS FARGO BANK NA                    10/31/2017      1932028    $110.00      $0.00     $110.00 11/29/2017
       WELLS FARGO BANK NA                    09/30/2017      1927399    $110.00      $0.00     $110.00 10/23/2017
       WELLS FARGO BANK NA                    08/31/2017      1922755    $110.00      $0.00     $110.00 09/22/2017
       WELLS FARGO BANK NA                    07/31/2017      1918043    $110.00      $0.00     $110.00 08/31/2017
       WELLS FARGO BANK NA                    06/30/2017      1913357    $198.50      $0.00     $198.50 08/02/2017
       WELLS FARGO BANK NA                    05/31/2017      1908605     $63.06      $0.00      $63.06 06/22/2017
       WELLS FARGO BANK NA                    04/30/2017      1903652     $68.44      $0.00      $68.44 05/23/2017
       WELLS FARGO BANK NA                    03/31/2017      1898899    $110.00      $0.00     $110.00 05/03/2017
       WELLS FARGO BANK NA                    02/28/2017      1893891    $151.56      $0.00     $151.56 03/22/2017
       WELLS FARGO BANK NA             M      02/14/2017      1889412     $68.44      $0.00      $68.44 02/24/2017
       WELLS FARGO BANK NA             V      02/14/2017      1889285     ($68.44)    $0.00     ($68.44) 02/14/2017
       WELLS FARGO BANK NA                    01/31/2017      1889285     $68.44      $0.00      $68.44 02/14/2017
       WELLS FARGO BANK NA                    12/31/2016      1884535    $123.46      $0.00     $123.46 01/19/2017
       WELLS FARGO BANK NA                    11/30/2016      1879890    $137.69      $0.00     $137.69 12/22/2016
       WELLS FARGO BANK NA                    10/31/2016      1875155     $68.85      $0.00      $68.85 11/22/2016
       WELLS FARGO BANK NA             M      10/16/2016      1870450    $110.00      $0.00     $110.00 10/26/2016
       WELLS FARGO BANK NA             V      10/16/2016      1870304   ($110.00)     $0.00    ($110.00) 10/16/2016
       WELLS FARGO BANK NA                    09/30/2016      1870304    $110.00      $0.00     $110.00 10/16/2016
       WELLS FARGO BANK NA             M      09/14/2016      1865596    $809.40      $0.00     $809.40 09/22/2016
       WELLS FARGO BANK NA             V      09/14/2016      1865495   ($809.40)     $0.00    ($809.40) 09/14/2016
       WELLS FARGO BANK NA                    08/31/2016      1865495    $809.40      $0.00     $809.40 09/14/2016
       WELLS FARGO BANK NA             V      08/12/2016      1860605   ($290.60)     $0.00    ($290.60) 08/12/2016

                                                                                                                 3
   Case 1:15-bk-15171-SDR       Doc 68   Filed 01/19/21    Entered 01/19/21 08:48:00       Desc
name                        Type     DatePage 6 ofCheck
                                                   6    #     Principal    Interest       Total Reconciled
 WELLS FARGO BANK NA         M     08/12/2016     1860610      $290.60       $0.00      $290.60 08/24/2016
WELLS FARGO BANK NA         V      08/11/2016       1860513    ($290.60)     $0.00     ($290.60) 08/11/2016
WELLS FARGO BANK NA         M      08/11/2016       1860605     $290.60      $0.00      $290.60 08/12/2016
WELLS FARGO BANK NA                07/31/2016       1860513     $290.60      $0.00      $290.60 08/11/2016
                                                 Sub-totals: $4,260.20      $0.00     $4,260.20

                                                Grand Total: $72,118.21     $0.00




                                                                                                         4
